Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of manslaughter in the first degree (Penal Law § 125.20 [1]), defendant contends that the evidence is legally *931insufficient to establish that he acted with the intent to cause serious physical injury and that his conduct caused the death of the victim. We disagree. The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to establish that defendant intended to cause serious physical injury and that his conduct set in motion the events that ultimately resulted in the victim’s death (see, People v Steinberg, 79 NY2d 673, 681-683; People v Kibbe, 35 NY2d 407; People v Novak, 179 AD2d 1053, lv denied 79 NY2d 922).
We further conclude that the prosecutor’s cross-examination of defendant did not violate defendant’s attorney-client privilege or deprive defendant of his right to a fair trial. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.— Manslaughter, 1st Degree.) Present—Denman, P. J., Pine, Law-ton, Balio and Boehm, JJ.